--------------------------------------------------------------------------------

Exhibit 10.34A



 

 

 

 

 

 

 

 

 

ORYX ENERGY COMPANY

 

EXECUTIVE RETIREMENT PLAN



















 

 

 

 

 

 

 

As Amended and Restated as of January 1, 1995

 

 

(Except as Otherwise Provided Herein)



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------





 

 

ORYX ENERGY COMPANY



 

Executive Retirement Plan

 

Table of Contents

 

 

Article

 

Page

 

PREAMBLE

       1

I

Definitions

    2-6

II

Contributions

       7

III

Retirement Benefits

  8-11

IV

Optional Forms of Retirement Income

12-14

V

Death Benefits

15-16

VI

Termination of Employment or Status

   As Executive; Reemployment

 

17-19

VII

Disability Benefits

     20

VIII

Administration of the Plan

21-24

IX

General Provisions

25-27

 

 

 

 

 

 

 

 

 

 

 

 

 

-i-

 

--------------------------------------------------------------------------------



 ORYX ENERGY COMPANY

EXECUTIVE RETIREMENT PLAN

 

 

PREAMBLE

 

Oryx Energy Company (the “Company”) adopted and established the Oryx Energy
Company Executive Retirement Plan (the “Plan”), for the exclusive benefit of
certain of its executives and their beneficiaries in November 1988. The Plan
superseded the Sun Company, Inc. Executive Retirement Plan (the “Predecessor
Plan”) with respect to those Executives of the Company who had been participants
in the Predecessor Plan. Subsequently, the Plan was amended from time to time. 
Effective as of January 1, 1995, (except as otherwise provided herein) the
Company has, by execution of this document, amended and restated the Plan in its
entirety, subject to the terms and conditions hereinafter set forth.

            Except as otherwise provided herein, any Participant under the Plan
prior to January 1, 1995, who died, retired, became disabled, terminated
employment or otherwise ceased to be a Participant thereunder prior to January
1, 1995, shall receive any benefits to which he or she is entitled based upon
the provisions of the Plan as in effect prior to January 1, 1995.

 

            The purpose of the Plan is primarily to provide additional
retirement benefits to a select group of highly compensated or management
employees of the Company through an unfunded plan.

 

 

 
-1-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN


 

ARTICLE I


DEFINITIONS

 

1.01                 “Actuarial Equivalent” means a benefit of equivalent
current value to the benefit which would otherwise have been provided to the
Participant, determined on the basis of appropriate actuarial assumptions and
methods and in accordance with rules established by the Plan Administrator.

 

1.02                 “Affiliated Company” means the Company and:

 

(a)     Any other corporation which is included within a “controlled group of
corporations” within which the Company is also included, as determined under
section 1563 of the 1986 Internal Revenue Code without regard to subsections
(a)(4) and (e)(3)(C) of said section 1563;

 

(b)     Any other trades or businesses (whether or not incorporated) which,
based on principles similar to those defining a controlled group of corporations
for purposes of (a) above, are under common control; and

 

(c)     Any other organization so designated by the Board Committee.

 

1.03                 “Affiliated Company Benefit” means the monthly amount of
benefit (or the Actuarial Equivalent of such benefit) to which a Participant
and/or his Spouse is or was entitled under the Base Plan or any other qualified
or nonqualified defined contribution or defined benefit plan (including any
combination of a qualified plan and a related excess benefit plan) that is or
was maintained by an Affiliated Company as the primary source of
employer-provided retirement income for participants of such plan; provided,
however, that in the case of a defined contribution plan, the value of such
Benefit will be determined based on the aggregate contributions made on behalf
of the Participant (whether or not subsequently withdrawn by the Participant),
accumulated at a rate or rate’s of interest as determined by the Plan
Administrator, which determination will be made in a uniform and consistent
manner.

 

1.04                 “Base Plan” means the Oryx Energy Company Retirement Plan
and the, Oryx Energy Company Pension Restoration Plan for Certain Employees of
the Company, or any similar or successor plan or plans.

 

 

 

 

 

-2-

--------------------------------------------------------------------------------



 ORYX ENERGY COMPANY

EXECUTIVE RETIREMENT PLAN

 

1.05                 “Beneficiary” means the person or persons, other than a
contingent annuitant, designated by a Participant or retired Participant
pursuant to Article IV.

 

1.06                 “Board of Directors” means the Board of Directors of the
Company.

 

1.07                 “Board Committee” means those individual Directors who have
been appointed by the Board of Directors with the powers and responsibilities
specified in Article VIII and to which has been delegated any authority or
responsibility of the Board of Directors with respect to the Plan.

 

1.08                 “Company” means Oryx Energy Company or any corporation
which succeeds to the position of Oryx Energy Company as common parent of the
controlled group of corporations, within the meaning of regulations issued under
the Internal Revenue Code.

 

1.09                 “Credited Service,” subject to the limitations hereinafter
described, means the actual amount, in completed years and months, of the
Participant’s Service.

 

Credited Service will not include periods of employment with an Affiliated
Company before or after it becomes or ceases to be an Affiliated Company.

 

1.10                 “Earnings” means the “Earnings” of a Transferred
Participant under the Predecessor Plan through October 31, 1988, and the total
basic compensation paid or payable to “a Participant by the Company or an
Affiliated Company on and after November 1, 1988.

 

1.11                 “Employee” means the individual who is employed by the
Company or an Affiliated Company.

 

1.12                 “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.

 

1.13                 “Executive” means any Employee who is employed by the
Company at the level of Vice President or above.

 

1.14                 “Executive Service” means “Executive Service” earned by a
Transferred Participant under the Predecessor Plan through October 31, 1988, and
that part of a Participant’s Service which was rendered on and after November 1,
1988, while he was an Executive.

 

 

 

 

-3-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN


 

1.15                 “Final Average Earnings” means the arithmetic average of
the Participant’s considered earnings over the 36 consecutive calendar months
which are within the last 120 consecutive calendar months prior to the actual
retirement that produce the highest average of all such 36-month periods. The
Participant’s considered earnings during any such 36-month period equal: the
Participant’s aggregate Earnings; plus, any executive incentive bonuses imputed
during that 36-month period, as described in the following sentences.
One-executive incentive bonus will be imputed, each calendar yearequal to the
Participant’s guideline incentive percentage in effect as of the date the
Participant’s first actual executive incentive bonus payment is made. An that
calendar year under the Oryx Energy Company Executive Incentive Plan, multiplied
by the Participant’s annualized base rate of pay in effect as of that same date
and will be deemed to be considered earnings for the month in which the first
actual executive incentive bonus payment is made for such calendar year.  If no
such bonus is paid to the Participant, while he is an Employee, in a calendar
year, a bonus will be imputed as described using the guideline percentage and
rate of pay in effect as of February 1 of that calendar year and will be deemed
to be considered earnings for such February (except that if the Participant’s
termination of employment occurred in January, then his rate of pay as of
January 1 will be used and the imputed bonus will be deemed considered earnings
for such January). These “imputed executive incentive bonuses” will be used to
determine Final Average Earnings under this Plan only, and without regard to the
actual executive incentive bonuses received by the Participant under the Oryx
Energy Company Executive Incentive Plan.  If during any such 36-month
consecutive month period a Participant has four of such “imputed executive
incentive bonuses,” then the imputed bonus amount that is the least of the four
amounts will be disregarded.

 

1.16                 “Nonaffiliated Employer Benefit” means the monthly amount
of Benefit, (or the Actuarial Equivalent of such Benefit) to which a Participant
and/or his Spouse is or was entitled as a result of prior employment with any
employer other than the Company or an Affiliated Company under any qualified or
nonqualified defined contribution or defined benefit retirement plan that, is or
was maintained by such employer as the primary source of employer-provided
retirement income for participants of such plan; provided, however, that in the
case of a defined contribution plan, the value of such Benefit will be
determined based on the aggregate contributions made on behalf of the
Participant (whether or not subsequently withdrawn by the Participant),
accumulated at a rate or rates of interest as determined by the Plan
Administrator, which determination will be made in a uniform and consistent
manner.

 

 
 
 
-4-

--------------------------------------------------------------------------------



 ORYX ENERGY COMAPNY

EXECUTIVE RETIREMENT PLAN

 

1.17                 “Normal Retirement Date” means the first day of the
calendar month coincident with or next following the Participant’s 65th
birthday.

 

1.18                 “Participant” means any Employee who is an Executive, a
Transferred Participant or who is designated as a Participant by the Board
Committee.  Except as provided in Section 6.02, if any Participant ceases to be
an Executive, he will thereupon cease to be a Participant (unless otherwise
designated by the Board Committee), and will forfeit all rights to benefits
under this Plan.

 

1.19                 “Plan” means the Oryx Energy Company Executive .Retirement
Plan as set forth in this document and as it may from time to time be amended.

 

1.20                 “Plan Administrator” means the individual or entity
designated as such by the Board Committee pursuant to Article VIII.

 

1.21                 “Plan Year” means the annual period beginning on January 1
of any year and ending on the following December 31.

 

1.22                 “Predecessor Plan” means the Sun Company, Inc. Executive
Retirement Plan as it existed on October 31, 1988.

 

1.23                 “Service” means the completed years and months of “Service”
earned by a Transferred Participant under the Predecessor Plan through October
31, 1988, and the completed years and months of an Employee’s employment by the
Company or an Affiliated Company on and after November 1, 1988, whether or not
continuous.

 

1.24                 “Social Security Benefit” means the primary insurance
amount to which a Participant becomes entitled at age 65 under Social Security
legislation in effect on the earliest of his Normal Retirement Date, early
retirement date or Termination Date.

 

1.25                 “Spouse” means the individual who is the legally married
husband or wife of a Participant.

 

1.26                 “Statutory Benefit” means the monthly amount of any benefit
(or the Actuarial Equivalent of such benefit) from any country other than the
United States to which a Participant, upon proper application, is or would be
entitled.

 

1.27                 “Termination Date” means the date on which a Participant
ceases to be an Employee.

 

1.28                 “Transferred Participant” means a person for whom the
Predecessor Plan transferred liability to the Plan effective November 1, 1988.

 

-5-

--------------------------------------------------------------------------------



ORYX ENERGY COMPANY

EXECUTIVE RETIREMENT PLAN
 

ARTICLE II


CONTRIBUTIONS

2.01                 Employer Contributions.  All benefits payable under this
Plan will be paid by the Company solely out of its general assets.

2.02                 Participant Contributions.  No contributions by
Participants will be required or permitted under this Plan.

 

2.03                 Expenses of Administration.  All expenses of administering
this Plan will be paid by the Company.

 

 

-6-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN
ARTICLE III

RETIREMENT BENEFITS

 

3.01                 Normal Retirement. Except as provided in Section 3.04, each
Participant will be eligible to retire on his Normal Retirement Date.

 

3.02                 Normal Retirement Income.  Subject to the provisions of
Section 3.03, a Participant who retires on or after his Normal Retirement Date
and after the completion of five years of Executive Service will be entitled to
a monthly normal retirement income equal to the excess of (a) over (b), where:

 

(a)        equals the sum of:

 

            (i)         3% of his Final Average Earnings multiplied by his
Credited Service up to a maximum of 10 years, plus

 

            (ii)        1-1/2% of his Final Average Earnings multiplied by his
Credited Service in excess of 10 years, and

 

(b)        equals the sum of:

 

(i)         1% of his Social Security Benefit multiplied by his Credited Service
up to a maximum of 30 years,

 

(ii)        100% of his Affiliated Company Benefit, plus

 

(iii)       100% of his Statutory Benefit.

 

3.03                 Maximum Normal Retirement Income.

 

The monthly normal retirement income which a Participant would otherwise be
entitled to receive under Section 3.02, will not exceed 65% of his Final Average
Earnings less the sum of the offsets under Section 3.02(b) above.

 

 3.04                Early Retirement Date. A Participant will be eligible to
retire on an early retirement date which will be the first day of any calendar
month coincident with or next following his 52nd birthday if he has then
completed at least five years of Executive Service.

 

-7-

--------------------------------------------------------------------------------



 ORYX ENERGY COMPANY

EXECUTIVE RETIREMENT PLAN

 

3.05                 Early Retirement Income. The monthly, early retirement
income payable to the Participant commencing on his early retirement date will
be equal to the monthly normal retirement income that would otherwise be
applicable under Sections 3.02 and 3.03, adjusted as follows:

 

(a)        The Social Security Benefit referred to in Sections 3.02 and 3.03
will be determined by projecting the Participant’s Credited Service to his
Normal Retirement Date (but such Projected Credited Service, shall not exceed 30
years) and assuming constant Earnings, at his last rate in effect, to Normal
Retirement Date, and will then be multiplied by a fraction, the numerator of
which will be his Credited Service to the date of actual retirement and the
denominator of which will be his projected Credited Service to Normal Retirement
Date.

 

(b)        The amount calculated in Section 3.02(a) and the offset for Social
Security Benefits calculated in Section 3.02(b) and 3.03 will be reduced by
5/12% for each full month by which actual retirement precedes Normal Retirement
Date by more than five years.

 

3.06                 Normal Form of Benefit. Except as provided for in Article
IV, a Participant’s retirement benefits under this Plan will be paid in the form
of a lump sum equal to the lump sum present value of the retirement income
determined under Sections 3.02, 3.03 and 3.05, whichever is applicable. For
purposes of determining such lump-sum present value (i) the interest rate and
mortality assumptions that would apply to such Participant at such time for such
purpose under the Oryx Energy Company Retirement Plan shall be used; and (ii)
the value of any early retirement and survivor benefits subsidies otherwise
included in the determination of benefits under the Plan shall be reflected in
such lump-sum amount.

 

3.07                 Time of Payment. The payment of a Participant’s retirement
benefits shall be made or commence no later than the last day of the calendar
month in which the Participant retires.

 

3.08                 Special Enhancement Program.

 

(a)        Special Enhancement Program.  A Participant who meets the
requirements for a benefit under the Special Enhancement Program, as set forth
in Section 3.08(b), shall have the Early Retirement Income under Section 3.05 or
the Normal Retirement Income under Section 3.02, whichever is applicable,
calculated in accordance with Section 3.08(b) below, subject to 3.08(c) below.
 For purposes of this Section 3.08, the following definitions shall apply.

 

 

-8-

--------------------------------------------------------------------------------



 ORYX ENERGY COMPANY

EXECUTIVE RETIREMENT PLAN

 

(i)         Adjusted Age - Adjusted Age shall be a Participant’s actual age plus
two years. For purposes of the benefit under Section 3.08(a), a Participant’s
Adjusted Age shall not exceed 60.

 

(ii)        Adjusted Service - Adjusted Service shall be a Participant’s actual
Service plus two years.

 

(iii)       Adjusted Credited Service – Adjusted Credited Serviceshall be a
Participant’s actual Credited Service plus two years.

 

(b)        Enhanced Retirement Benefit.  A Participant shall be eligible for an
Enhanced Retirement Benefit under this Section if his employment with the
Employer terminated under an outplacement program during 1995 and his actual age
is at least 50 and his actual Executive Service equals at least five years.  A
Participant who meets the requirements for an Enhanced Retirement Benefit shall
have his benefit determined in accordance with Section 3.02, 3.03 or 3.05, as
applicable, provided that:

 

(i)         The amounts set forth in Section 3.02(a) and (b)(i) shall be
determined using the Participant’s Adjusted Credited Service, rather than his
actual Credited Service; provided that for purposes of determining the Social
Security Benefit offset amount described in Section 3.05(a), a Participant’s
Adjusted Credited Service shall be used only in the numerator of the fraction
included in Section 3.05(a) (except such fraction so determined cannot exceed
1.0).

 

(ii)        The reductions described in Section 3.05(b), for commencement of a
Participant’s benefit that precedes Normal Retirement Date, shall be determined
by reference to the number of full months that his Adjusted Age precedes his age
at his Normal Retirement Date, rather than the number of full months that his
actual retirement precedes his Normal Retirement Date.

 

(iii)       To the extent that under the terms of the Plan, a Participant who
has met the early retirement eligibility requirements, or the beneficiary of
such a Participant, is entitled to select optional payment forms, or to receive
death benefits, a Participant who meets such requirements solely as a result of
this Section shall be deemed to have met the early retirement eligibility
requirements.

 

 

 

-9-

--------------------------------------------------------------------------------



 ORYX ENERGY COMPANY

EXECUTIVE RETIREMENT PLAN

 

(c)        Minimum Benefit. If the amount of any Participant’s Enhanced
Retirement Benefit determined above in this Section 3.08 (which is determined by
using an enhanced Affiliated Company Benefit, offset from the Oryx Energy
Company Retirement and Pension Restoration Plans, in accordance with the Special
Enhancement Program thereunder) is less than what such Participant’s regular
unenhanced Retirement income would be hereunder if both the Special Enhancement
Program described above in this Section 3.08 and the Special Enhancement Program
described in the Base Plan were disregarded, then such Participant shall have
his Retirement Income determined hereunder by disregarding the Special
Enhancement Program under this Plan and disregarding the Special Enhancement
Program under the Base Plan.




 

-10-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN

ARTICLE IV
OPTIONAL FORMS OF RETIREMENT INCOME

 

4.01                 Election of Straight Life Annuity Or Other Optional Form of
Payment. Not later than thirty (30) days prior to a Participant’s retirement
date, a Participant may elect, in lieu of the lump-sum normal form of retirement
benefits, a straight life annuity (equal to the monthly normal retirement income
determined under Sections 3.02, 3.03 and 3.05, whichever is applicable) or an
optional form of retirement income as set forth below.  A Participant may not
change or revoke an elected option unless such change is made thirty (30) days
prior to the Participant’s retirement date. Each election, designation and
revocation of an option will be made in writing and in conformity with such
rules as may be prescribed by the Plan Administrator.  Notwithstanding the
foregoing, a Spouse may not elect an optional form of receiving any benefit
payable under Article V.

 

4.02                 Contingent Annuity Option.  A Participant may elect to
receive a reduced retirement income, the amount of which will be determined by
application of appropriate Actuarially Equivalent factors adopted by the Plan
Administrator for the age and sex of the Participant and the contingent
annuitant. The contingent annuity option provides (a) payments to the
Participant for his life, and (b) continuation of such payments, or any part of
them designated by the Participant, to the contingent annuitant, if surviving,
for life.

 

4.03                 Ten-Year Certain Option.  A Participant may elect to
receive a retirement income of Actuarially Equivalent value payable for his
life, provided that such income will be paid to him or to his Beneficiary for
ten years after the Participant’s retirement regardless of whether the
Participant or his Beneficiary survives such period.  At the discretion of the
Plan Administrator, any benefit payable hereunder to a Beneficiary may be
commuted and paid in one sum.

4.04                 Other Forms of Pension. A Participant may elect to receive
a benefit payable over a period not less than his remaining lifetime and, if he
so further elects, thereafter to his designated Beneficiary for as long as his
designated Beneficiary survives him in such other form having an Actuarially
Equivalent value as may be approved by the Plan Administrator and subject to
such conditions as he may prescribe.

 

4.05                 Rules Applicable to Contingent Annuity Option.

 

(a)        If the Participant should die before the effective date of the
contingent annuity option, no benefit will be payable to the contingent
annuitant.

 

-11-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN
 

(b)        If the contingent annuitant should die before the effective date of
the contingent annuity option, the option will automatically be cancelled and
the normal monthly retirement income will be payable to the Participant in a
straight life annuity as provided in Section 4.01 as if the contingent annuity
option had not been elected.

 

(c)        If the contingent annuitant should die before the Participant but
after the effective date of the contingent annuity option, benefits will be
payable or continue to be paid to the Participant on the reduced basis;
provided, however, that if the contingent annuitant should die during the first
four years following commencement of the retirement income payments to the
Participant, the amount of the reduced retirement income payable to the
surviving retired Participant will be increased by restoring a percentage of the
reduction amount as follows:

 

           

Death of Contingent

Percentage of

Annuitant During

Discount Restored

First Year

80%

Second Year

60%

Third Year

40%

Fourth Year

20%

Fifth and Subsequent Years

0%

 

(d)        If the retirement date is earlier than the effective date of the
contingent annuity option, retirement benefits commencing at the actual
retirement date will be made in the straight life annuity form of retirement
income, as provided in Section 4.01. If the Participant and his contingent
annuitant are living on such effective date, the retirement benefit will be
adjusted to provide retirement income on and after such date on the optional
form.

 

4.06                 Acceleration Of Annuity Options. Notwithstanding the
foregoing, if the Internal Revenue Service makes a determination that the
Participant must include any amounts from the Plan in his taxable income in a
taxable year prior to the year in which the Participant actually receives those
amounts, the Participant shall receive the Actuarial Equivalent of the remainder
of his benefit determined under Sections 3.02, 3.03 and 3.05, whichever is
applicable.  Such distribution shall be made no later than the last day of the
calendar year, in which the Participant informs the Plan Administrator that the
Internal Revenue Service has made such a determination.

 



-12-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN

ARTICLE V
DEATH BENEFITS

 

5.01                 Preretirement Spouse’s Death Benefit.  The actual form of
payment (monthly annuity or lump-sum) of the death benefit described in this
Section shall, notwithstanding anything to the contrary herein, be determined in
accordance with Section 5.02 hereof.  In the event of the death of a Participant
during active employment, and after having become eligible to elect an early
retirement date, a death benefit in the form of monthly retirement income in the
amount hereinafter set forth will be payable to the Participant’s Spouse at the
time of his death for the lifetime of such Spouse.  The amount of each such
monthly income payment will be 50% of the monthly early retirement income that
would have been payable to the Participant under Section 3.05 had he retired on
the date of his death; provided, however, that:

 

(a)        the reduction specified in Section 3.02(b)(ii) with respect to the
Participant’s Affiliated Company Benefit will not be Applicable;

 

(b)        the early retirement reduction percentage described in Section
3.05(b) will be applied only to the offset for Social Security Benefits;

 

(c)        the monthly income payments to the Spouse will be reduced by 1/2% for
each month that the Spouse is more than ten years younger than the Participant;
and

 

(d)        the amount payable to the Spouse will be reduced by any amount of
Affiliated Company Benefits that are attributable to Affiliated Company
contributions and that are payable to such Spouse.

 

5.02                 Election Of Payment Form Of Preretirement Spouse’s Death
Benefit.  A Participant who is eligible to elect an early retirement date may
elect to have  the preretirement spouse’s death benefit under Section 5.01 paid
in an annuity form pursuant to Section 5.01, or in an Actuarially Equivalent
lump-sum as soon as practicable after the Participant’s death.  A Participant
may change or revoke an elected option at any time prior to his actual
retirement. Each election, designation and revocation of an option will be made
in writing and in conformity with such rules as may be prescribed by the Plan
Administrator.



-13-

--------------------------------------------------------------------------------



 ORYX ENERGY COMPANY

EXECUTIVE RETIREMENT PLAN

 

5.03                 Postretirement Spouse’s Death Benefit. In the event a
Participant dies after retiring or after attaining his Normal Retirement Date,
and provided the Participant’s benefit was payable to him in a monthly form
under Article IV hereof, the Spouse to whom he is married on his annuity
starting date will receive a monthly retirement income payable for the lifetime
of such Spouse in an amount equal to 50% of the retirement income being paid or
payable to the Participant (before giving effect to any reduction in income
required by the election of an contingent annuity or period certain optional
form of payment under Article IV); provided, however, that:

 

(a)        the reduction specified in Section 3.02(b)(ii) with-respect to the
Participant’s Affiliated Company Benefit will not be applicable;

 

(b)        the monthly income payable to the Spouse will be reduced by 1/2% for
each month that the Spouse ismore than ten years younger than the Participant;
and

 

(c)        the amount payable to the Spouse will be reduced by any amount of
spousal Affiliated Company Benefits that are attributable to Affiliated Company
contributions and that are attributable to such Spouse (even though such amounts
may not actually be payable to such Spouse, due to a waiver of such amounts
and/or election to receive any Affiliated Company Benefits in an optional form
not providing a spousal benefit).

 

The Spouse’s death benefit payable under this Section will be in addition to any
annuity benefits otherwise payable under Article IV.  In the event the
Participant did not have a Spouse on his annuity starting date, but is survived
by a Spouse on the date of his death, the monthly retirement income described
above shall be paid to such surviving spouse.


 

 

-14-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN

ARTICLE VI
TERMINATION OF EMPLOYMENT OR STATUS
AS EXECUTIVE; REEMPLOYMENT

 

6.01                 Termination of Employment.  A Participant whose employment
is terminated for any reason other than death under Article V or retirement
under Section 3.01 or 3.04, will not be entitled to benefits under this Plan.

 

6.02                 Termination of Executive Status. If a Participant remains
employed by the Company or an Affiliated Company but ceases to be an Executive,
he will forfeit the right to all benefits under this Plan unless otherwise
designated to remain as a Participant by the Board Committee or unless tie had
attained his 55th birthday and completed at least five years of Executive
Service at the time he ceased to be an Executive.  If any such Participant is
designated by the Board Committee as being eligible to remain a Participant even
though no longer an Executive, the Participant will continue as such for all
purposes of this Plan.  If the Participant is not so designated by the Board
Committee but has attained his 55th birthday and has completed at least five
years of Executive Service, he will remain a Participant, but will be entitled
to benefits based only upon his Service, Credited Service and Final Average
Earnings as of the date he ceased to be an Executive.  Any benefits payable to a
Participant who has ceased to be an Executive shall not be paid until actual
retirement or death, in accordance with Articles III and IV above.

 

6.03                 Reemployment.

 

(a)        If a retired Participant is reemployed by the Company or an
Affiliated Company, his benefits will thereupon cease, and upon again becoming
such an Employee he will have his prior period of Service, Credited Service and
Executive Service restored to him.  If he had made an election of an optional
form of payment, such election will continue on file with the Plan
Administrator, but no payment will be due under such option in the event of his
death before he again retires. Upon subsequent retirement his retirement income
will be based on his Service and Credited Service which was restored under this
Section plus any Service and Credited Service rendered while employed as an
Executive after the time of his reemployment.

 

(b)       In all other situations where a retired Participant is reemployed,
there will be no cessation, interruption or adjustment of his retirement income.

 



-15-

--------------------------------------------------------------------------------



ORYX ENERGY COMPANY

EXECUTIVE RETIREMENT PLAN

 

6.04                 Change In Control.  Notwithstanding any other provisions of
the Plan, all Participants shall become fully vested upon a Change in Control of
the Company and, upon termination of service from the Company shall be entitled
to benefits calculated as follows:

 

(a)        If at the time of termination of service, the Participant has
attained his Early Retirement Date, he shall be entitled to a benefit calculated
in accordance with Section 3.05.

 

(b)        If at the time of termination of service, the Participant has not
attained his early retirement date, he shall be entitled to benefits calculated
under Section 3.05 with the exception that the benefits so determined shall, in
lieu of the reductions provided under Section 3.05(b), be reduced actuarially in
accordance with reasonable and appropriate actuarial factors.

 

                        Such benefits shall commence coincident with or next
following the first day of the calendar month in which the Participant attains
age 55.

 

                        As used in the Plan a “Change in Control” shall be
deemed to have occurred if (a) individuals who were directors of the Company
immediately prior to a Control Transaction shall cease, within two years of such
Control Transaction, to constitute a majority of the Board (or of the Board of
Directors of any successor to the Company or to all or substantially all of its
assets) or (b) any entity, person or Group acquires shares of the Company in a
transaction or series of transactions that result in such entity, person or
Group directly or indirectly owning beneficially fifty-one percent (51%) or more
of the outstanding shares.

 

As used herein, “Control Transaction” shall be (1) any tender offer for or
acquisition of capital stock of the Company, (2) any merger, consolidation, or
sale of all or substantially all of the assets of the Company which has been
approved by the shareholders, (3) any contested election of directors of the
Company or (4) any combination of the foregoing which results in a change in
voting power sufficient to elect a majority of the Board of Directors. As used
herein, “Group” shall mean persons who act in concert as described in Sections
13(d)(3) and/or 14(d)(2) of the Securities Exchange Act of 1934, as amended.

 



-16-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN

 

ARTICLE VII


DISABILITY BENEFITS

 

7.01                 Participants Receiving Disability Benefits. A Participant
receiving disability-benefits under the Oryx Energy Company Disability Income
Program will remain a Participant.  Such a Participant will be entitled to a
monthly normal retirement income, to commence at his Normal Retirement Date,
computed in accordance with Section 3.02 or 3.03, as applicable, assuming
constant Earnings and guideline bonus to Normal Retirement Date, Social Security
benefits as calculated under the Social Security Act in effect on the
Participant’s date of disability, and including as Service, Credited Service and
Executive Service, the period during which he qualifies for and receives
disability benefits under the Oryx Energy Company Disability Income Program. 
Such determination will be made as of Normal Retirement Date. The normal form
for the payment of retirement income to the Participant will be as set forth in
Section 3.069.

 

7.02                 Status During Disability. A Participant receiving Oryx
Energy Company Disability Income Program benefits prior to his Normal Retirement
Date will be entitled to benefits under Section 5.01 and, if applicable, Section
5.02.  After his Normal Retirement Date, he will be deemed to have retired. Such
a Participant, if otherwise eligible, may also elect to retire early under the
provision of Section 3.04.

 




 

-17-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN

ARTICLE VIII

 

ADMINISTRATION OF THE PLAN

 

8.01                 Allocation and Delegation of Administrative
Responsibilities.  Administrative responsibilities with respect to the Plan are
to be allocated as set forth in this Article VIII.  A person will have only
those specific powers, duties, responsibilities and obligations as are
specifically given him under this Plan.  It is intended that each person be
responsible for the proper exercise of his own powers, duties, responsibilities
and obligations under this Plan, and generally will not be responsible for any
act or failure to act of another person.  A person may delegate to any person or
entity any of its powers or duties under the Plan.

 

8.02                 Powers and Responsibilities of the Board of ­Directors. 
The Board of Directors has the following powers and responsibilities:

 

(a)        to authorize amendments to the Plan;

 

(b)        to terminate the Plan; and

 

(c)        to appoint and remove members of the Board Committee, as set forth in
Section 8.03, below.

 

8.03                 Board Committee.

 

(a)        The Board Committee will consist of at least three Directors who will
be appointed by and serve at the pleasure of the Board of Directors.  The Board
of Directors will also appoint one member of the Board Committee to act as
Chairman of such Committee. Vacancies will be filled in the same manner as
appointments.  Any member of the Board Committee may resign by delivering a
written resignation to the, Board of Directors, to become effective upon
delivery or at any other date specified therein.

 

(b)        The members of the Board Committee will appoint a Secretary who may,
but need not be, a member of the Board Committee.  The Board Committee may, in
writing, delegate some or all of its powers and responsibilities as specified in
Section 8.03(d) to any other person or entity.

 

(c)        The Board Committee will hold meetings upon such notice, at such time
or times, and at such place or places as it may determine. The majority of the
members of the Board Committee at the time in office will constitute a quorum
for the transaction of business at all meetings and a majority vote of those
present at any meeting will be required for action. The Board Committee may also
act by written consent of a majority of its members.

 

-18-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN

 

(d)        The Board Committee will have the following powers and
responsibilities:

 

(i)         to prepare periodic administration reports to the Board of Directors
which will show, in reasonable detail, the administrative operations of the
Plan;

 

(ii)        to appoint and remove  the Plan Administrator;

 

(iii)               to appoint and remove other administrative personnel; and

 

(iv)              to designate, in its discretion, individuals as “Executives”
and “Participants” hereunder.

 

Determinations made by the Board Committee shall be final and conclusive for all
purposes.

 

8.04                 Plan Administrator.

(a)       The Plan Administrator will be appointed by and serve at the pleasure
of the Board Committee. The Plan Administrator may resign by delivering a
written resignation to the Board Committee, to be effective on delivery or at
any other date specified therein. Upon the resignation or removal of the Plan
Administrator, a successor Plan Administrator will be appointed by the Board
Committee.

 

(b)        The Plan Administrator may, in writing, delegate some or all of his
powers and responsibilities as set forth in Section 8.04(c) to any other person
or entity.

 

(c)        The Plan Administrator will adopt such rules for administration of
the Plan as he considers desirable, provided they do not conflict with the Plan.
Records of administration of the Plan will be kept, and Participants and their
Spouses, Beneficiaries and contingent annuitants may examine records pertaining
directly to themselves. The Plan Administrator will have the following powers
and responsibilities:

 

(i)         to select and terminate an actuary for the Plan;

 

(ii)        to establish and maintain claims review procedures;

 

(iii)       the discretionary power to construe and interpret the Plan, correct
defects, supply omissions and reconcile inconsistencies to the extent necessary
to administer the Plan, with any instructions or interpretation of the Plan made
in good faith by the Plan Administrator to he final and conclusive for all
purposes;

 

-19-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN
 

(iv)       to comply with any requirements of ERISA with respect to filing
reports with governmental agencies;

 

(v)        to provide Employees with any and all information required by ERISA;

 

(vi)       to approve any actuarial assumptions;

 

(vii)      to coordinate any necessary audit process with respect to reports on
administration data; and

 

(viii)      to conduct routine-Plan administration.

 

8.05                 Employment of Agents. Persons administering the Plan may
retain such counsel, actuarial, medical, accounting, clerical and other services
as they may require to carry out the provisions and purposes of the Plan.

 

8.06                 Reliance on Reports and Certificates. Persons administering
the Plan and the officers and managers and Employees of the Company and any
Affiliated Company will be entitled to rely upon all tables, valuations,
certificates and reports furnished by any duly appointed actuary, insurance
company, or by any duly appointed accountant, and upon all opinions given by any
duly appointed legal counsel.

 

8.07                 Compensation. Persons administering the Plan will not
receive any compensation for their services as such.

 

8.08                 Abstention Required. No one may act, vote or otherwise
influence a decision -specifically relating ton his own participation under the
Plan.

 

8.09                 Liability for Administration of Plan. In the administration
of the Plan, no person administering the Plan, nor any officer, director or
employee of the Company or any Affiliated Company or any of their agents will be
liable jointly or severally for any loss due to his or its error or acts of
omission or commission, except for his or its own individual misconduct.

 

In the event and to the extent not insured against under any contract of
insurance with an insurance accompany, the Company shall indemnify and hold
harmless each “Indemnified Person,” as defined below, against any and all
claims, demands, suits, proceedings, losses, damages, interest, penalties,
expenses (specifically including, but not limited to counsel fees to the extent
approved by the Board Committee or otherwise provided by law, court costs and
other reasonable expenses of litigation), and liability of every kind, including
amounts paid in settlement, with the approval of the Board Committee, arising
from any action or cause of action  related to the Indemnified Person’s act or
acts

 

 

-20-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN
 

or failure to act. Such indemnity shall apply regardless of whether such claims,
demands, suits, proceedings, losses, damages, interest, penalties, expenses, and
liability arise in whole or in part from the negligence or other fault of the
Indemnified Person, except when the same is judicially determined to be due to
gross negligence, fraud, recklessness, willful or intentional misconduct of such
Indemnified Person. “Indemnified Person” shall mean each member of the Board,
the Board Committee, the Plan Administrator and each other Employee who is
allocated any responsibility hereunder.


 

 

-21-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN

ARTICLE IX


GENERAL PROVISIONS

 

9.01                  Right to Amend or Terminate. The Company expects and
intends to continue the Plan indefinitely, but necessarily reserves the right,
by action of the Board of Directors or its delegate, to amend, alter, suspend or
terminate the Plan in whole or in part, and at any time. The Plan may be
amended, retroactively, except that no amendment may reduce eliminate benefits
that have previously become payable under the Plan, nor benefits accrued as of a
Change in Control.

 

9.02                 Alienation of Benefits. Subject to Sections 9.03 and 9.09
below, no benefits payable under the Plan will be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any action by way of anticipating, alienating, selling,
transferring, assigning, pledging, encumbering or charging the same will be void
and of no effect nor will any such benefit be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the
person, entitled to such benefit; provided, however, that benefits may be paid
in accordance with a qualified domestic relations order referred to in ERISA
Section 514(b)(7).

 

9.03                 Payment to Minors and Incompetents.  If a Participant,
Spouse, contingent annuitant or Beneficiary entitled to receive any benefits
hereunder is a minor, or is deemed by the Plan Administrator or is adjudged to
be legally incapable of giving a valid receipt and discharge for such benefits,
they will be paid to the duly appointed guardian or committee of such minor or
incompetent, or they may be paid to such person or persons who the Plan
Administrator believes is or are caring for or supporting such minors or
incompetents.  Any such payments, to the extent thereof, will be a complete
discharge for the payment of such benefit.

 

9.04                 Unclaimed Benefits. If any benefit under the Plan had been
payable to and unclaimed by any person for a period of four years since the
whereabouts or existence of such person was last known to the Plan
Administrator, the Plan Administrator may direct that all rights of such person
to payments accrued and to future payments be terminated absolutely, provided
that if such person subsequently appears and identifies himself to the
satisfaction of the Plan Administrator, then the liability will be reinstated.

 

9.05                 Plan Voluntary.  The Plan is purely voluntary on the part
of the Company. Neither the establishment of the Plan, nor any amendment
thereto, nor the creation of any fund or account, nor the payment of any benefit
will be construed as conferring upon any Employee or Participant the right to be
retained in the employ of the Company or any Affiliated Company, and all
Employees and  Participants  will remain  subject  to  discharge,
 discipline or termination to the same extent as if the Plan had never been
established.

 

-22-

--------------------------------------------------------------------------------


ORYX ENERGY COMPANY
EXECUTIVE RETIREMENT PLAN
 

9.06                 Gender. Whenever used herein, the masculine pronoun will
include the feminine and the singular the plural, unless a different meaning
plainly required by the context.

 

9.07                 Construction. The Plan will be construed, enforced and
administered according to the laws of the State of Texas, to the extent not
preempted by Federal law.  In the event any provision of the Plan is held
illegal or invalid for any reason, it will not affect the remaining provisions
of the Plan, but the Plan will be construed and enforced as if such illegal and
invalid provision had not been included therein.

 

9.08                 Funding.  This Plan is intended to be an unfunded plan
within the meaning of ERISA and the Internal Revenue Code.  All amounts paid
under this Plan shall be paid in cash from the general assets of the Company or
such other funding vehicle as the Board of Directors shall provide, provided,
however, that all assets paid into any funding vehicle hereunder shall at all
times prior to payment to a Participant, Beneficiary or Spouse remain subject to
the claims of general unsecured creditors of the Company. The benefits under the
Plan shall be reflected on the accounting records of the Company, but absent
action by the Board of Directors shall not be construed to create, or require
the creation of, a trust, custodial or escrow account, or other fund of any
kind.

 

No Participant or any other person shall have any right, title, or interest
whatever in or to, or any preferred claim in or to, any investment reserves,
accounts, or funds that the Company may purchase, establish, or accumulate to
aid in providing the payments described in this Plan. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust or a fiduciary relationship of any kind between the
Company and a Participant or any other person. Neither a Participant nor a
Beneficiary or Spouse shall acquire any interest in any assets of the Company or
in any investment reserves, accounts, or funds that the Company may purchase,
establish or accumulate for the purposes of paying benefits hereunder.

 

9.09                 Tax Withholding. The Company may withhold, or cause to be
withheld from or with respect to any benefit hereunder any federal state, or
local taxes required by law to be withheld with respect to such benefit and such
sum as the Company may reasonably estimate necessary to cover any taxes for
which the Company may be liable and which may be assessed with regard to such
payment.

 

9.10                 Execution in Counterparts. This document may be executed in
one or more counterparts, each of which shall be considered an original, and all
but one instrument.

 

-23-

--------------------------------------------------------------------------------



 ORYX ENERGY COMPANY

EXECUTIVE RETIREMENT PLAN

 

            IN WITNESS WHEREOF, Oryx Energy Company has caused this Plan to be
executed by its duly authorized officer this 9th day of February, 1995.

 

 

                                                                                                    
     By:  _/s/  Frances G. Heartwell         ___

 

                                                                                                       
  Title: _Director, Human Resources_____

 

 

ATTEST:

 

 

By:  _/s/  William C. Lemmer___________

 

Title: _VP, General Counsel and Secretary_

 

 

 

-24-

--------------------------------------------------------------------------------

